Citation Nr: 1618713	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, the RO must obtain an addendum opinion which is supported by an adequate rationale in order to clarify the prior VA examiner's opinion of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Initially, the Board notes that the January 2013 VA audiology examination clearly documents that the Veteran has a current bilateral hearing loss disability in accordance with VA regulation.  38 C.F.R. § 3.385 (2015).  

Notably, the Veteran's DD Form 214 documents his military occupational specialty as an infantryman, in addition to his receipt of the Combat Infantry Badge (CIB).  Moreover, the Veteran's competent and credible reports of in-service noise exposure are consistent with his documented combat service, such that an in-service injury is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Therefore, the only remaining relevant inquiry is whether the Veteran's current bilateral hearing loss disability is related to his active service, to include noise exposure due to combat service.  

Upon VA audiology examination in January 2013, the VA examiner diagnosed bilateral hearing loss but ultimately opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during active service.  The examiner noted that the Veteran was in the Army infantry from 1965 to 1967 and that he was exposed to gunfire and explosions.  The examiner noted the Veteran's post-service occupational noise exposure included working in a sawmill for ten years, roofing for twenty years, construction for five years, manufacturing mills for fifteen years, with the use of some ear protection.  The Veteran also reported the use of tools with ear protection including drills, chainsaws, lawn mowers, and weed wackers.  

After subsequent review of the Veteran's claims file, the VA examiner rendered an addendum opinion in May 2013.  She again opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during active service and concluded that the majority of the Veteran's hearing loss and noise exposure occurred after the military, based upon his reported post-service occupational history.  She further noted that his enlistment audiogram was normal, and there was no separation audiogram conducted.  

The Board finds that the language employed by the VA examiner in her May 2013 addendum opinion is inconsistent.  Specifically, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during active service, but also concluded that the "majority" of the Veteran's hearing loss and noise exposure occurred after the military, based upon his reported post-service occupational history.  However, this conclusion implies that at least some portion of the Veteran's hearing loss is due to active service.  

Therefore, upon remand, VA must obtain a clarifying addendum opinion from the VA examiner who provided the January 2013 and May 2013 opinions.  38 U.S.C.A. § 5103A(d) (West 2014); Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this Remand, to the VA examiner who provided the January 2013 and May 2013 opinions in order to obtain a clarifying addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  If the previous VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The entire claims file should be made available to and reviewed by the VA examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary by the examiner, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active service, including in-service noise exposure?  

In rendering the above opinion, the examiner is asked to clarify her prior May 2013 conclusion that the "majority" of the Veteran's hearing loss and noise exposure occurred after the military, based upon his reported post-service occupational history.  As noted above, this conclusion implies that at least some portion of the Veteran's hearing loss is due to active service.  

An adequate rationale must be provided for all opinions rendered.  

2.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





